Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.
 The amendment of 10 March 2022 overcame the objection to claim 1 and the rejection over claim 29, as noted in the Advisory Action of 22 March 2022. Applicant's arguments with respect to the art rejection over claims 1, 2 and 18-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the medical diagnostic device".  There is insufficient antecedent basis for this limitation in the claim or in claim 18 from which claim 20 depends. Therefore, claim 20 is indefinite. 
The first teaching of “a medical diagnostic device” in the claims is in claim 19, not claim 18. 
Claim Rejections - 35 USC § 103
	Claims 1, 2, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,617,422.
	 This reference teaches a single crystal or polycrystalline scintillator material; radiation detectors, such as PET medical devices and devices for oil exploration; and a method of detecting gamma rays, X-rays, cosmic rays and particles having an energy of 1keV or greater using the scintillator material. The taught scintillator material has the formula T2xLu2-2x-2y-2zY2xGd2zSiO5 and a codopant which can be divalent copper where T can be at least one Ce, Pr, Eu and Yb, 0<x<0.1, 2y is 0 to 2-2x, 2z is 0 to 2-2x and y+z is 0 to 1-x. The ratio of the dopant T concentration to the codopant concentration is 20:1 to 1:20, which means the maximum amount of copper codopant ranges from less than 0.01 to less than 0.19. The ratio can be selected to alter the property of the rare earth doped rare earth oxyorthosilicate, for example a ratio of about 1:1 will maximize light output and a ratio range of 4-5:1 will minimize decay time (col. 3, lines 35-42 and claims 1 and 14). In these cases, the amount of copper codopant is, respectfully, 0<Cu+2<0.2 and 0<Cu+2<0.04 to 0<Cu+2<0.03. While the reference does not teach that the codopant substitutes for part of rare earth of the rare earth oxyorthosilicate, this is well known in the art as discussed in applicants’ specification. Thus the reference suggests a codoped lutetium oxyorthosilicate or a lutetium yttrium oxyorthosilicate, where the oxyorthosilicates are codoped with copper and at least one Ce, Pr, Eu and Yb and having the formula T2xLu2-2x-2y-2qY2xSiO5:2qCu2+, where 0<2x<0.2, 2y is 0 to 2-2x, and q is selected from 0<q<0.1 if one wants to maximum the light output and 0<q<0.015-0.02, if one wants to minimize the decay time. These amounts of divalent copper corresponds to greater than 0 to less than 200,000 ppm, greater than 0 to less than 30,000 ppm and greater than 0 to less than 40,000 ppm, which respect to all cations. The amount of divalent copper overlaps that of claims 1, 10 and 29. The amount of the rare earth dopant falls overlaps the range and value of claims 1, 10 and 8.  Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Since the taught materials overlap that claimed, one of ordinary skill in the art would expect the taught scintillator materials to have a light yield range, an energy resolution range at 662 keV, a scintillator decay time range, and a photoluminescent decay time range overlaps the claimed ranges and an afterglow reduction that overlaps the claimed reduction percentage, absent any showing to the contrary. The reference is silent as to the presence of tetravalent cerium. Since the taught scintillator has an overlapping composition as that claimed, it must be free of tetravalent cerium when it is within the overlapping composition, absent any showing to the contrary. The reference suggests the claimed scintillator material, radiation detectors and method. 
Response to Arguments
	Applicants’ arguments with respect to this rejection have been considered but are not convincing. The amendment to the claims limiting the scintillator to Lu1.996Ce0.002Cu0.002SiO5, or Lu2SiO5:0.2%Ce, 0.2Cu, does not overcome the art rejection since the teaching in the reference still encompasses the newly claimed composition and there has been no showing of unexpected results for the newly claimed scintillator composition. The argued scintillator composition of Lu2SiO5:0.1%Ce,0.1%Cu, which has the formula Lu1.998Ce0.001Cu0.001SiO5, is different from the claimed composition and therefore would not be expected to have the argued unexpected properties. Applicants’ arguments that Lu1.996Ce0.002Cu0.002SiO5, or (Lu0.998Ce0.001Cu0.001)2SiO5, corresponds to the argued Lu2SiO5:0.1%Ce,0.1%Cu are not convincing since they misrepresent what is taught in the specification on page 12, lines 23-33. These lines state that the 0.2 at% of lutium are replaced by 0.1 at% Cu and 0.1at% Ce. The clear meaning of this phrase, based on the art, is that it is 0.2 at% of the total atomic amount of lutium is replaced by Cu and Ce (i.e. 2-0.002), not that the amount of cerium and copper is 0.1% of the total atomic of lutium (i.e. 0.1∙2) as argued. The tables of U.S. patent application publication 2010/0327227, pargraph [0003] in WO 2013/152434 and the Melcher and Schweitzer article all show that, in the art, the amount of the rare earth replaced by the amount of dopants in rare earth orthosilicates is calculated from 2-2x or 2-x, where 2x or x is the amount of dopant; and not by 2∙(the amount of dopant in terms of atomic or molar percentage) as argued. The rejection is maintained. 
Allowable Subject Matter
	Claim 29 is allowable for the reasons given in the Advisory Action of 22 March 2022. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/9/22